DETAILED ACTION
Claims 1-20 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



Claims 1-4, 9-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable by U.S. Patent Application Publication No. 2009/0069920 (Franzen) in view of U.S. Patent No. 6,725,184 (Gadh).


Claim 1:
The cited prior art describes a product manufacturing system that comprises: (Franzen: “The present disclosure relates generally to an improved data processing system and in particular to a method and apparatus for manufacturing products. Still more particularly, the present disclosure relates to a computer implemented method, apparatus, and computer usable program code for generating instructions to assemble products.” Paragraph 0002)
a computer system; and  (Franzen: “Turning now to FIG. 4, a diagram of a data processing system is depicted in accordance with an illustrative embodiment. In this illustrative example, data processing system 400 includes communications fabric 402, which provides communications between processor unit 404, memory 406, persistent storage 408, communications unit 410, input/output (I/O) unit 412, and display 414. Data processing system 400 may be used to implement computers, such as those in server system 302, work station 304, work station 306, and work station 308 in FIG. 3.” Paragraph 0050)
a product manager in the computer system, wherein the product manager is configured to: (Franzen: “In this example, server system 302 may include one or more computers and provide access to engineering database 310 and manufacturing database 312. Work station 304 may execute computer aided design (CAD) application 314, work station 306 may execute manufacturing application 316, and work station 308 may execute shop order process 318.” Paragraph 0036)
identify an engineering product structure for a product, (Franzen: see the process object 500, 700 and the product object 506, 600 as illustrated in figures 5, 6, 7 and as described in paragraphs 0063, 0064, 0074; “Product object 600 is an example of a product object that may be found within product definitions 320 in engineering database 310 in FIG. 3. Product object 600 is an example of a product object within product objects 506 that is processed using filter 508 in FIG. 5.” Paragraph 0069; “Turning now to FIG. 7, an illustration of process object 700 is depicted in accordance with an advantageous embodiment. In this example, process object 700 is an example of a process object present within work instructions 326 in FIG. 3. In particular, process object 700 may be an example of process object 500 in FIG. 5.” Paragraph 0074)
wherein the engineering product structure comprises parts for the product; and  (Franzen: see the parts 604 of the product object 600 as illustrated in figure 6 and as described in paragraphs 0070, 0071; “Identifier 602 may be a unique identifier used to distinguish product object 600 from other product objects in a database. Parts 604 include an identification of parts that may be assembled to form product object 600. Parts 604 may be one or more parts, depending on the particular product object. Attributes 606 identify information about the parts. For example, attributes 606 may identify a number of holes to be drilled, as well as the size of the holes.” Paragraph 0071)

Franzen does not explicitly describe a clearance path and a collision path as described below.  However, Gadh teaches the clearance path and the collision path as described below.  
create a manufacturing product and process structure based upon the engineering product structure, a clearance path, and a collision path, for the parts in the product, (Franzen: see the generation of work instruction 510 from the process object 500, 700 and the product object 506, 600 as illustrated in figures 5, 6, 7 and as described in paragraphs 0063, 0064; Gadh: “Checks the static assembly for intersections (interlocking components) and clearances between components.” Col. 18, lines 53-54; “In one preferred version, assembly/disassembly sequences for components within multi-component assemblies are determined in the following manner. First, the spatial boundary component sets .beta. within the assembly are determined. The spatial boundary sets .beta. are ordered from a outermost spatial boundary set .beta..sub.1 to an innermost spatial boundary set .beta..sub.n, and each set .beta..sub.x includes the components within the assembly which are removable from the assembly without collision against one or more other components after any prior spatial boundary sets .beta..sub.y (y&lt;x) are removed from the assembly.” Col. 5, lines 27-37; “The ability to perform Assembly/Disassembly analysis of one or more components of the geometric model (e.g., a CAD model) of a multi-component assembly is helpful for design, construction and tear-down, maintenance (in-place and replacement), and reuse/recycling of the assembly. To facilitate assembly and disassembly analysis of geometric models, methods have been developed which allow generating, editing, validating and animating/digitizing assembly/disassembly sequences and directions for 3D geometric models, e.g., CAD models. These methods allow assembly/disassembly analysis to be performed based on non-contact geometric reasoning (i.e., spatial reasoning rather than contact reasoning) to determine an optimal non-interfering sequence (a valid sequence) to disassemble/assemble the modeled components.” abstract)
wherein the manufacturing product and process structure comprises: the parts, and manufacturing information to connect the parts to each other to form the product (Franzen: “In view of the work instructions, the user may perform work or may direct another person to perform work to assemble or produce the product that is subject to shop order instance 328.” Paragraph 0048; “Shop order instance 328 may be, for example, for a product for assembly with other components to complete another product. For example, the product may be a subassembly for an aircraft.” Paragraph 0049; “Still more particularly, the present disclosure relates to a computer implemented method, apparatus, and computer usable program code for generating instructions to assemble products.” Paragraph 0002; Gadh: “This invention relates generally to the field of automated analysis of CAD models, and more particularly, to the field of determining assembly and disassembly sequences for components within multi-component CAD models of assembled parts (i.e., multi-component assemblies).” Col. 1, lines 24-28)
wherein the manufacturing product and process structure comprises a build sequence. (Franzen: “In these examples, process object 500 is an example of a process object that may be found in work instructions 326 in FIG. 3. Process object 500 may be a process or unit of work, such as, for example, without limitation, locate parts, drill holes, deburr holes, seal a part, put in fasteners, line components, or other processes that may be involved in manufacturing or assembling a product or an entire product. Parameters 502 may include, for example, without limitation, a quantity, a diameter, a type of mating, a type of chemical for cleaning, a type of sealant, a color, a product number for a component, a manufacturer, or other values that may be used to generate a specific instruction, such as work instruction 510.” Paragraph 0064; Gadh: “This invention relates generally to the field of automated analysis of CAD models, and more particularly, to the field of determining assembly and disassembly sequences for components within multi-component CAD models of assembled parts (i.e., multi-component assemblies).” Col. 1, lines 24-28)
One of ordinary skill in the art would have recognized that applying the known technique of Franzen, namely, work instruction generation for manufacturing a product, with the known techniques of Gadh, namely, assembly/disassembly analysis for components, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Franzen to utilize various data sources to generate work instructions for manufacturing a product with the teachings of Gadh to utilize various techniques for analysis of assembly/disassembly for components would have been recognized by those of ordinary skill in the art as resulting in an improved product manufacturing system (i.e., generating product manufacturing instructions and using various techniques of Franzen based on the teachings of using various techniques to determine assembly restraints in Gadh).

Clam 2:
The cited prior art describes the product manufacturing system of claim 1, wherein the product manager is configured to: 
identify a number of processes used to connect the parts to form the product; and  (Franzen: “Next, a determination may be made as to whether additional unprocessed process objects are present for the product (operation 1212). If additional unprocessed process objects are present for the product, the process returns to operation 1200 to select the next process object in sequence. The next process object may be processed to create a completed instance of the process object containing values specific to the product that has been selected or identified.” Paragraph 0095; “In view of the work instructions, the user may perform work or may direct another person to perform work to assemble or produce the product that is subject to shop order instance 328.” Paragraph 0048; “Shop order instance 328 may be, for example, for a product for assembly with other components to complete another product. For example, the product may be a subassembly for an aircraft.” Paragraph 0049; “Still more particularly, the present disclosure relates to a computer implemented method, apparatus, and computer usable program code for generating instructions to assemble products.” Paragraph 0002)
create a number of groupings of parts based on a number of processes used to build the product, (Franzen: “These parameters may be filled with values 504 from product objects 506 using filter 508 to generate work instruction 510, which may be a specific instance of process object 500.” Paragraph 0063; “Filter 508 may be used to identify data values from values 504 to fill parameters 502. In these examples, filter 508 may be created using Computer aided design application 314 and stored within product definitions 320 in FIG. 3. Filter 508 may be used by manufacturing application 316 in FIG. 3 to identify particular values and configurations from product definitions 320 in FIG. 3 or a product that has multiple options or configurations. Filter 508 may be used by manufacturing application 316 in FIG. 3 and may be used to select a particular product object from product objects 506 for a product that is to be manufactured.” Paragraph 0066)
wherein the manufacturing product and process structure comprises the number of processes used to form the product and the number of groupings of parts. (Franzen: see the generation of work instruction 510 from the process object 500, 700 and the product object 506, 600 as illustrated in figures 5, 6, 7 and as described in paragraphs 0063, 0064; “These parameters may be filled with values 504 from product objects 506 using filter 508 to generate work instruction 510, which may be a specific instance of process object 500.” Paragraph 0063; “Filter 508 may be used to identify data values from values 504 to fill parameters 502. In these examples, filter 508 may be created using Computer aided design application 314 and stored within product definitions 320 in FIG. 3. Filter 508 may be used by manufacturing application 316 in FIG. 3 to identify particular values and configurations from product definitions 320 in FIG. 3 or a product that has multiple options or configurations. Filter 508 may be used by manufacturing application 316 in FIG. 3 and may be used to select a particular product object from product objects 506 for a product that is to be manufactured.” Paragraph 0066)

Clam 3:
The cited prior art describes the product manufacturing system of claim 2, wherein the number of groupings of parts forms a number of manufacturing assemblies. (Franzen: “The process illustrated in FIG. 11 may be implemented as part of a manufacturing process, such as component and subassembly manufacturing 106 or maintenance and service 114 in FIG. 1.” Paragraph 0087; see the generation of work instruction 510 from the process object 500, 700 and the product object 506, 600 as illustrated in figures 5, 6, 7 and as described in paragraphs 0063, 0064; “These parameters may be filled with values 504 from product objects 506 using filter 508 to generate work instruction 510, which may be a specific instance of process object 500.” Paragraph 0063; “Filter 508 may be used to identify data values from values 504 to fill parameters 502. In these examples, filter 508 may be created using Computer aided design application 314 and stored within product definitions 320 in FIG. 3. Filter 508 may be used by manufacturing application 316 in FIG. 3 to identify particular values and configurations from product definitions 320 in FIG. 3 or a product that has multiple options or configurations. Filter 508 may be used by manufacturing application 316 in FIG. 3 and may be used to select a particular product object from product objects 506 for a product that is to be manufactured.” Paragraph 0066; “For example, without limitation, the different advantageous embodiments may be applied to other products, such as, without limitation, a car, a spacecraft, a submarine, a ship, a building, a dam, a power plant, furniture, or any assemblies or subassemblies of these types of products.” Paragraph 0034)

Clam 4:
The cited prior art describes the product manufacturing system of claim 1, wherein the manufacturing product and process structure includes a build sequence for an assembly the parts. (Franzen: “The process begins by selecting a process object (operation 1200). The process object selected in operation 1200 may be selected as a result of a request to initiate creation of a product. If more than one product object is present, the process plan may identify a sequence of process objects for initiation to manufacture the product. In this case, the selection of the process object in operation 1200 may be the next unprocessed process object.” Paragraph 0092)

Claim 9:
The cited prior art describes the product manufacturing system of claim 1 further comprising: 
a human machine interface that comprises: (Franzen: see the data processing system 400 as illustrated in figure 4)
a display system and (Franzen: see the display 414 as illustrated in figure 4)
an input system (Franzen: see the input/output unit 412 as illustrated in figure 4)
wherein the product manager is configured to: 

Franzen does not explicitly describe a collision path as described below.  However, Gadh teaches the collision path as described below.  
generate, derived from the collision path, and display an exploded view of the manufacturing product and process structure in a graphical user interface in the display system in the human machine interface; and (Franzen: see the displays 900, 1000 of the work instructions for the parts as illustrated in figure 9 and 10 and as described in paragraphs 0080, 0084; “Turning now to FIG. 10, an illustration of a work instruction for a drill work instruction is depicted in accordance with an advantageous embodiment. Display 1000 may present an instruction in the form of a specific instance of process object 800 in FIG. 8. In this example, display 1000 is an example of an instruction for an audio jack with a stereo configuration, in contrast to the configuration illustrated in display 900 in FIG. 9. In this example, display 1000 may contain an instruction in sections 1002 and 1004. A three dimensional geometric representation of the product may be found in section 1006.” Paragraph 0084; Gadh: see the user interface illustrating the assembly/disassembly sequences and paths as illustrated in figures 12, 13, 15, 16, 17; “In one preferred version, assembly/disassembly sequences for components within multi-component assemblies are determined in the following manner. First, the spatial boundary component sets .beta. within the assembly are determined. The spatial boundary sets .beta. are ordered from a outermost spatial boundary set .beta..sub.1 to an innermost spatial boundary set .beta..sub.n, and each set .beta..sub.x includes the components within the assembly which are removable from the assembly without collision against one or more other components after any prior spatial boundary sets .beta..sub.y (y&lt;x) are removed from the assembly.” Col. 5, lines 27-37; “The ability to perform Assembly/Disassembly analysis of one or more components of the geometric model (e.g., a CAD model) of a multi-component assembly is helpful for design, construction and tear-down, maintenance (in-place and replacement), and reuse/recycling of the assembly. To facilitate assembly and disassembly analysis of geometric models, methods have been developed which allow generating, editing, validating and animating/digitizing assembly/disassembly sequences and directions for 3D geometric models, e.g., CAD models. These methods allow assembly/disassembly analysis to be performed based on non-contact geometric reasoning (i.e., spatial reasoning rather than contact reasoning) to determine an optimal non-interfering sequence (a valid sequence) to disassemble/assemble the modeled components.” Abstract)
receive a change to the manufacturing information in the manufacturing product and process structure. (Franzen: see the user inputs to the CAD application 314, the CAD application 314 creates product definitions 320, the product definitions 320 create a filter 508, and the filter 508 is utilized to crat the work instruction 510 as illustrated in figures 3, 5 and as described in paragraphs 0037, 0038, 0066; “In these examples, a user at work station 304 may operate computer aided design application 314 to create product definitions 320 within engineering database 310.” Paragraph 0037; “A user at work station 304 may operate computer aided design application 314 to create a three dimensional model of a product. For example, computer aided design application 314 may be used to create three dimensional models of structural components, such as, without limitation, fuselage sections, bulkheads, frames, wing sections, random landing gear sections, crew platforms, lavatories, galleys, cockpits, and any other suitable components for an aircraft. These models and other information input into computer aided design application 314 may form product definitions 320 in engineering database 310.” Paragraph 0038; “Filter 508 may be used to identify data values from values 504 to fill parameters 502. In these examples, filter 508 may be created using Computer aided design application 314 and stored within product definitions 320 in FIG. 3. Filter 508 may be used by manufacturing application 316 in FIG. 3 to identify particular values and configurations from product definitions 320 in FIG. 3 or a product that has multiple options or configurations. Filter 508 may be used by manufacturing application 316 in FIG. 3 and may be used to select a particular product object from product objects 506 for a product that is to be manufactured.” Paragraph 0066; “Input/output unit 412 allows for input and output of data with other devices that may be connected to data processing system 400. For example, input/output unit 412 may provide a connection for user input through a keyboard and mouse.” Paragraph 0054)
Franzen and Gadh are combinable for the same rationale as set forth above with respect to claim 1.

Claim 10:
The cited prior art describes a method for managing a product, the method comprising a computer system specially programmed for: (Franzen: “The present disclosure relates generally to an improved data processing system and in particular to a method and apparatus for manufacturing products. Still more particularly, the present disclosure relates to a computer implemented method, apparatus, and computer usable program code for generating instructions to assemble products.” Paragraph 0002)
identifying an engineering product structure for the product, (Franzen: see the process object 500, 700 and the product object 506, 600 as illustrated in figures 5, 6, 7 and as described in paragraphs 0063, 0064, 0074; “Product object 600 is an example of a product object that may be found within product definitions 320 in engineering database 310 in FIG. 3. Product object 600 is an example of a product object within product objects 506 that is processed using filter 508 in FIG. 5.” Paragraph 0069; “Turning now to FIG. 7, an illustration of process object 700 is depicted in accordance with an advantageous embodiment. In this example, process object 700 is an example of a process object present within work instructions 326 in FIG. 3. In particular, process object 700 may be an example of process object 500 in FIG. 5.” Paragraph 0074)
wherein the engineering product structure comprises parts for the product; and (Franzen: see the parts 604 of the product object 600 as illustrated in figure 6 and as described in paragraphs 0070, 0071; “Identifier 602 may be a unique identifier used to distinguish product object 600 from other product objects in a database. Parts 604 include an identification of parts that may be assembled to form product object 600. Parts 604 may be one or more parts, depending on the particular product object. Attributes 606 identify information about the parts. For example, attributes 606 may identify a number of holes to be drilled, as well as the size of the holes.” Paragraph 0071)

Franzen does not explicitly describe a clearance path and a collision path as described below.  However, Gadh teaches the clearance path and the collision path as described below.  
creating a manufacturing product and process structure using: the engineering product structure, a clearance path, and a collision path, for connecting parts in the product, (Franzen: see the generation of work instruction 510 from the process object 500, 700 and the product object 506, 600 as illustrated in figures 5, 6, 7 and as described in paragraphs 0063, 0064; ; Gadh: “Checks the static assembly for intersections (interlocking components) and clearances between components.” Col. 18, lines 53-54; “In one preferred version, assembly/disassembly sequences for components within multi-component assemblies are determined in the following manner. First, the spatial boundary component sets .beta. within the assembly are determined. The spatial boundary sets .beta. are ordered from a outermost spatial boundary set .beta..sub.1 to an innermost spatial boundary set .beta..sub.n, and each set .beta..sub.x includes the components within the assembly which are removable from the assembly without collision against one or more other components after any prior spatial boundary sets .beta..sub.y (y&lt;x) are removed from the assembly.” Col. 5, lines 27-37; “The ability to perform Assembly/Disassembly analysis of one or more components of the geometric model (e.g., a CAD model) of a multi-component assembly is helpful for design, construction and tear-down, maintenance (in-place and replacement), and reuse/recycling of the assembly. To facilitate assembly and disassembly analysis of geometric models, methods have been developed which allow generating, editing, validating and animating/digitizing assembly/disassembly sequences and directions for 3D geometric models, e.g., CAD models. These methods allow assembly/disassembly analysis to be performed based on non-contact geometric reasoning (i.e., spatial reasoning rather than contact reasoning) to determine an optimal non-interfering sequence (a valid sequence) to disassemble/assemble the modeled components.” abstract)
wherein the manufacturing product and process structure comprises the parts and manufacturing information for connecting the parts to each other to form the  (Franzen: “In view of the work instructions, the user may perform work or may direct another person to perform work to assemble or produce the product that is subject to shop order instance 328.” Paragraph 0048; “Shop order instance 328 may be, for example, for a product for assembly with other components to complete another product. For example, the product may be a subassembly for an aircraft.” Paragraph 0049; “Still more particularly, the present disclosure relates to a computer implemented method, apparatus, and computer usable program code for generating instructions to assemble products.” Paragraph 0002)
Franzen and Gadh are combinable for the same rationale as set forth above with respect to claim 1.

Clam 11:
The cited prior art describes the method of claim 10 further comprising: manufacturing the product using the manufacturing product and process structure. (Franzen: “The product may be manufactured using the set of instructions (operation 1108), with the process terminating thereafter. In operation 1108, a user may read the instructions and perform the directions set out in the instructions to manufacture the product. The work performed in FIG. 11 may be only part of a process for manufacturing the object. In manufacturing the object, additional work may be performed using additional instances of product objects for the product.” Paragraph 0090)

Clam 12:

identifying a number of processes used to connect the parts to form the product; and (Franzen: “Next, a determination may be made as to whether additional unprocessed process objects are present for the product (operation 1212). If additional unprocessed process objects are present for the product, the process returns to operation 1200 to select the next process object in sequence. The next process object may be processed to create a completed instance of the process object containing values specific to the product that has been selected or identified.” Paragraph 0095; “In view of the work instructions, the user may perform work or may direct another person to perform work to assemble or produce the product that is subject to shop order instance 328.” Paragraph 0048; “Shop order instance 328 may be, for example, for a product for assembly with other components to complete another product. For example, the product may be a subassembly for an aircraft.” Paragraph 0049; “Still more particularly, the present disclosure relates to a computer implemented method, apparatus, and computer usable program code for generating instructions to assemble products.” Paragraph 0002)
creating, using the number of processes used to build the product, a number of groupings of parts, (Franzen: “These parameters may be filled with values 504 from product objects 506 using filter 508 to generate work instruction 510, which may be a specific instance of process object 500.” Paragraph 0063; “Filter 508 may be used to identify data values from values 504 to fill parameters 502. In these examples, filter 508 may be created using Computer aided design application 314 and stored within product definitions 320 in FIG. 3. Filter 508 may be used by manufacturing application 316 in FIG. 3 to identify particular values and configurations from product definitions 320 in FIG. 3 or a product that has multiple options or configurations. Filter 508 may be used by manufacturing application 316 in FIG. 3 and may be used to select a particular product object from product objects 506 for a product that is to be manufactured.” Paragraph 0066)
wherein the manufacturing product and process structure comprises the number of processes and the number of groupings of parts. (Franzen: see the generation of work instruction 510 from the process object 500, 700 and the product object 506, 600 as illustrated in figures 5, 6, 7 and as described in paragraphs 0063, 0064; “These parameters may be filled with values 504 from product objects 506 using filter 508 to generate work instruction 510, which may be a specific instance of process object 500.” Paragraph 0063; “Filter 508 may be used to identify data values from values 504 to fill parameters 502. In these examples, filter 508 may be created using Computer aided design application 314 and stored within product definitions 320 in FIG. 3. Filter 508 may be used by manufacturing application 316 in FIG. 3 to identify particular values and configurations from product definitions 320 in FIG. 3 or a product that has multiple options or configurations. Filter 508 may be used by manufacturing application 316 in FIG. 3 and may be used to select a particular product object from product objects 506 for a product that is to be manufactured.” Paragraph 0066)

Clam 13:
(Franzen: “The process illustrated in FIG. 11 may be implemented as part of a manufacturing process, such as component and subassembly manufacturing 106 or maintenance and service 114 in FIG. 1.” Paragraph 0087; see the generation of work instruction 510 from the process object 500, 700 and the product object 506, 600 as illustrated in figures 5, 6, 7 and as described in paragraphs 0063, 0064; “These parameters may be filled with values 504 from product objects 506 using filter 508 to generate work instruction 510, which may be a specific instance of process object 500.” Paragraph 0063; “Filter 508 may be used to identify data values from values 504 to fill parameters 502. In these examples, filter 508 may be created using Computer aided design application 314 and stored within product definitions 320 in FIG. 3. Filter 508 may be used by manufacturing application 316 in FIG. 3 to identify particular values and configurations from product definitions 320 in FIG. 3 or a product that has multiple options or configurations. Filter 508 may be used by manufacturing application 316 in FIG. 3 and may be used to select a particular product object from product objects 506 for a product that is to be manufactured.” Paragraph 0066; “For example, without limitation, the different advantageous embodiments may be applied to other products, such as, without limitation, a car, a spacecraft, a submarine, a ship, a building, a dam, a power plant, furniture, or any assemblies or subassemblies of these types of products.” Paragraph 0034)

Claim 14:

creating instructions to assemble the parts using the manufacturing product and process structure; and (Franzen: “When manufacturing a particular instance of a product, a user operating manufacturing application 316 may generate shop order instance 328, which may be sent to shop order process 318 at work station 308. A user at work station 308 may operate shop order process 318 to view work instructions associated with shop order instance 328. In view of the work instructions, the user may perform work or may direct another person to perform work to assemble or produce the product that is subject to shop order instance 328.” Paragraph 0048; “Shop order instance 328 may be, for example, for a product for assembly with other components to complete another product. For example, the product may be a subassembly for an aircraft.” Paragraph 0049; “Still more particularly, the present disclosure relates to a computer implemented method, apparatus, and computer usable program code for generating instructions to assemble products.” Paragraph 0002)
manufacturing the product using the instructions. (Franzen: “The product may be manufactured using the set of instructions (operation 1108), with the process terminating thereafter. In operation 1108, a user may read the instructions and perform the directions set out in the instructions to manufacture the product. The work performed in FIG. 11 may be only part of a process for manufacturing the object. In manufacturing the object, additional work may be performed using additional instances of product objects for the product.” Paragraph 0090)

Claim 15:
The cited prior art describes the method of claim 14, wherein the instructions are in a form for use by a human operator. (Franzen: “The product may be manufactured using the set of instructions (operation 1108), with the process terminating thereafter. In operation 1108, a user may read the instructions and perform the directions set out in the instructions to manufacture the product.” Paragraph 0090; “When manufacturing a particular instance of a product, a user operating manufacturing application 316 may generate shop order instance 328, which may be sent to shop order process 318 at work station 308. A user at work station 308 may operate shop order process 318 to view work instructions associated with shop order instance 328. In view of the work instructions, the user may perform work or may direct another person to perform work to assemble or produce the product that is subject to shop order instance 328.” Paragraph 0048; “Shop order instance 328 may be, for example, for a product for assembly with other components to complete another product. For example, the product may be a subassembly for an aircraft.” Paragraph 0049; “Still more particularly, the present disclosure relates to a computer implemented method, apparatus, and computer usable program code for generating instructions to assemble products.” Paragraph 0002)

Claim 17:
Franzen does not explicitly describe a collision path as described below.  However, Gadh teaches the collision path as described below.  
The cited prior art describes the method of claim 10 further comprising: 
generating, using the collision path, and displaying an exploded view of the manufacturing product and process structure in a graphical user interface in a display system in a human machine interface; and (Franzen: see the data processing system 400 with a display 414 and input/output unit 412 as illustrated in figure 4; see the displays 900, 1000 of the work instructions for the parts as illustrated in figure 9 and 10 and as described in paragraphs 0080, 0084; “Turning now to FIG. 10, an illustration of a work instruction for a drill work instruction is depicted in accordance with an advantageous embodiment. Display 1000 may present an instruction in the form of a specific instance of process object 800 in FIG. 8. In this example, display 1000 is an example of an instruction for an audio jack with a stereo configuration, in contrast to the configuration illustrated in display 900 in FIG. 9. In this example, display 1000 may contain an instruction in sections 1002 and 1004. A three dimensional geometric representation of the product may be found in section 1006.” Paragraph 0084; Gadh: see the user interface illustrating the assembly/disassembly sequences and paths as illustrated in figures 12, 13, 15, 16, 17; “In one preferred version, assembly/disassembly sequences for components within multi-component assemblies are determined in the following manner. First, the spatial boundary component sets .beta. within the assembly are determined. The spatial boundary sets .beta. are ordered from a outermost spatial boundary set .beta..sub.1 to an innermost spatial boundary set .beta..sub.n, and each set .beta..sub.x includes the components within the assembly which are removable from the assembly without collision against one or more other components after any prior spatial boundary sets .beta..sub.y (y&lt;x) are removed from the assembly.” Col. 5, lines 27-37; “The ability to perform Assembly/Disassembly analysis of one or more components of the geometric model (e.g., a CAD model) of a multi-component assembly is helpful for design, construction and tear-down, maintenance (in-place and replacement), and reuse/recycling of the assembly. To facilitate assembly and disassembly analysis of geometric models, methods have been developed which allow generating, editing, validating and animating/digitizing assembly/disassembly sequences and directions for 3D geometric models, e.g., CAD models. These methods allow assembly/disassembly analysis to be performed based on non-contact geometric reasoning (i.e., spatial reasoning rather than contact reasoning) to determine an optimal non-interfering sequence (a valid sequence) to disassemble/assemble the modeled components.” Abstract)
receiving a user input generated by an input system in the human machine interface, (Franzen: “Input/output unit 412 allows for input and output of data with other devices that may be connected to data processing system 400. For example, input/output unit 412 may provide a connection for user input through a keyboard and mouse.” Paragraph 0054)
changing manufacturing information in the manufacturing product and process structure. (Franzen: see the user inputs to the CAD application 314, the CAD application 314 creates product definitions 320, the product definitions 320 create a filter 508, and the filter 508 is utilized to crat the work instruction 510 as illustrated in figures 3, 5 and as described in paragraphs 0037, 0038, 0066; “In these examples, a user at work station 304 may operate computer aided design application 314 to create product definitions 320 within engineering database 310.” Paragraph 0037; “A user at work station 304 may operate computer aided design application 314 to create a three dimensional model of a product. For example, computer aided design application 314 may be used to create three dimensional models of structural components, such as, without limitation, fuselage sections, bulkheads, frames, wing sections, random landing gear sections, crew platforms, lavatories, galleys, cockpits, and any other suitable components for an aircraft. These models and other information input into computer aided design application 314 may form product definitions 320 in engineering database 310.” Paragraph 0038; “Filter 508 may be used to identify data values from values 504 to fill parameters 502. In these examples, filter 508 may be created using Computer aided design application 314 and stored within product definitions 320 in FIG. 3. Filter 508 may be used by manufacturing application 316 in FIG. 3 to identify particular values and configurations from product definitions 320 in FIG. 3 or a product that has multiple options or configurations. Filter 508 may be used by manufacturing application 316 in FIG. 3 and may be used to select a particular product object from product objects 506 for a product that is to be manufactured.” Paragraph 0066)
Franzen and Gadh are combinable for the same rationale as set forth above with respect to claim 1.

Claim 18:
The cited prior art describes a computer program product specially programmed to manufacture a product, the computer program product comprises: (Franzen: “The present disclosure relates generally to an improved data processing system and in particular to a method and apparatus for manufacturing products. Still more particularly, the present disclosure relates to a computer implemented method, apparatus, and computer usable program code for generating instructions to assemble products.” Paragraph 0002; “Computer usable program code 416 is located in a functional form on computer readable media 418 and may be loaded onto or transferred to data processing system 400. Computer usable program code 416 and computer readable media 418 form computer program product 420 in these examples. In one example, computer readable media 418 may take the form of recordable media.” Paragraph 0057)
a computer-readable storage media; (Franzen: “Computer usable program code 416 is located in a functional form on computer readable media 418 and may be loaded onto or transferred to data processing system 400. Computer usable program code 416 and computer readable media 418 form computer program product 420 in these examples. In one example, computer readable media 418 may take the form of recordable media.” Paragraph 0057)
first program code, stored on the computer-readable storage media, configured for execution by a computer system to cause the computer system to identify an engineering product structure for the product, (Franzen: see the process object 500, 700 and the product object 506, 600 as illustrated in figures 5, 6, 7 and as described in paragraphs 0063, 0064, 0074; “Product object 600 is an example of a product object that may be found within product definitions 320 in engineering database 310 in FIG. 3. Product object 600 is an example of a product object within product objects 506 that is processed using filter 508 in FIG. 5.” Paragraph 0069; “Turning now to FIG. 7, an illustration of process object 700 is depicted in accordance with an advantageous embodiment. In this example, process object 700 is an example of a process object present within work instructions 326 in FIG. 3. In particular, process object 700 may be an example of process object 500 in FIG. 5.” Paragraph 0074)
wherein the engineering product structure comprises parts for the product; and (Franzen: see the parts 604 of the product object 600 as illustrated in figure 6 and as described in paragraphs 0070, 0071; “Identifier 602 may be a unique identifier used to distinguish product object 600 from other product objects in a database. Parts 604 include an identification of parts that may be assembled to form product object 600. Parts 604 may be one or more parts, depending on the particular product object. Attributes 606 identify information about the parts. For example, attributes 606 may identify a number of holes to be drilled, as well as the size of the holes.” Paragraph 0071)

Franzen does not explicitly describe a clearance path and a collision path as described below.  However, Gadh teaches the clearance path and the collision path as described below.  
second program code, stored on the computer-readable storage media, configured for execution by the computer system to cause the computer system to create a manufacturing product and process structure based upon: the engineering product structure, a clearance path, and a collation path, for parts connected in the product, (Franzen: see the generation of work instruction 510 from the process object 500, 700 and the product object 506, 600 as illustrated in figures 5, 6, 7 and as described in paragraphs 0063, 0064; Gadh: “Checks the static assembly for intersections (interlocking components) and clearances between components.” Col. 18, lines 53-54; “In one preferred version, assembly/disassembly sequences for components within multi-component assemblies are determined in the following manner. First, the spatial boundary component sets .beta. within the assembly are determined. The spatial boundary sets .beta. are ordered from a outermost spatial boundary set .beta..sub.1 to an innermost spatial boundary set .beta..sub.n, and each set .beta..sub.x includes the components within the assembly which are removable from the assembly without collision against one or more other components after any prior spatial boundary sets .beta..sub.y (y&lt;x) are removed from the assembly.” Col. 5, lines 27-37; “The ability to perform Assembly/Disassembly analysis of one or more components of the geometric model (e.g., a CAD model) of a multi-component assembly is helpful for design, construction and tear-down, maintenance (in-place and replacement), and reuse/recycling of the assembly. To facilitate assembly and disassembly analysis of geometric models, methods have been developed which allow generating, editing, validating and animating/digitizing assembly/disassembly sequences and directions for 3D geometric models, e.g., CAD models. These methods allow assembly/disassembly analysis to be performed based on non-contact geometric reasoning (i.e., spatial reasoning rather than contact reasoning) to determine an optimal non-interfering sequence (a valid sequence) to disassemble/assemble the modeled components.” abstract)
wherein the manufacturing product and process structure comprises the parts and manufacturing information to connect the parts to each other to form the product. (Franzen: “In view of the work instructions, the user may perform work or may direct another person to perform work to assemble or produce the product that is subject to shop order instance 328.” Paragraph 0048; “Shop order instance 328 may be, for example, for a product for assembly with other components to complete another product. For example, the product may be a subassembly for an aircraft.” Paragraph 0049; “Still more particularly, the present disclosure relates to a computer implemented method, apparatus, and computer usable program code for generating instructions to assemble products.” Paragraph 0002)
Franzen and Gadh are combinable for the same rationale as set forth above with respect to claim 1.

Clam 19:
The cited prior art describes the computer program product of claim 18, 
wherein the second program code comprises: program code, stored on the computer-readable storage media, configured for execution by the computer system to cause the computer system to identify a number of processes used to connect the parts to form the product; and (Franzen: “Next, a determination may be made as to whether additional unprocessed process objects are present for the product (operation 1212). If additional unprocessed process objects are present for the product, the process returns to operation 1200 to select the next process object in sequence. The next process object may be processed to create a completed instance of the process object containing values specific to the product that has been selected or identified.” Paragraph 0095; “In view of the work instructions, the user may perform work or may direct another person to perform work to assemble or produce the product that is subject to shop order instance 328.” Paragraph 0048; “Shop order instance 328 may be, for example, for a product for assembly with other components to complete another product. For example, the product may be a subassembly for an aircraft.” Paragraph 0049; “Still more particularly, the present disclosure relates to a computer implemented method, apparatus, and computer usable program code for generating instructions to assemble products.” Paragraph 0002)
create a number of groupings of parts based on the number of processes used to build the product, (Franzen: “These parameters may be filled with values 504 from product objects 506 using filter 508 to generate work instruction 510, which may be a specific instance of process object 500.” Paragraph 0063; “Filter 508 may be used to identify data values from values 504 to fill parameters 502. In these examples, filter 508 may be created using Computer aided design application 314 and stored within product definitions 320 in FIG. 3. Filter 508 may be used by manufacturing application 316 in FIG. 3 to identify particular values and configurations from product definitions 320 in FIG. 3 or a product that has multiple options or configurations. Filter 508 may be used by manufacturing application 316 in FIG. 3 and may be used to select a particular product object from product objects 506 for a product that is to be manufactured.” Paragraph 0066)
wherein the manufacturing product and process structure comprises the number of processes and the number of groupings of parts. (Franzen: see the generation of work instruction 510 from the process object 500, 700 and the product object 506, 600 as illustrated in figures 5, 6, 7 and as described in paragraphs 0063, 0064; “These parameters may be filled with values 504 from product objects 506 using filter 508 to generate work instruction 510, which may be a specific instance of process object 500.” Paragraph 0063; “Filter 508 may be used to identify data values from values 504 to fill parameters 502. In these examples, filter 508 may be created using Computer aided design application 314 and stored within product definitions 320 in FIG. 3. Filter 508 may be used by manufacturing application 316 in FIG. 3 to identify particular values and configurations from product definitions 320 in FIG. 3 or a product that has multiple options or configurations. Filter 508 may be used by manufacturing application 316 in FIG. 3 and may be used to select a particular product object from product objects 506 for a product that is to be manufactured.” Paragraph 0066)

Clam 20:
The cited prior art describes the computer program product of claim 19, wherein the number of groupings of parts forms a number of manufacturing assemblies. (Franzen: “The process illustrated in FIG. 11 may be implemented as part of a manufacturing process, such as component and subassembly manufacturing 106 or maintenance and service 114 in FIG. 1.” Paragraph 0087; see the generation of work instruction 510 from the process object 500, 700 and the product object 506, 600 as illustrated in figures 5, 6, 7 and as described in paragraphs 0063, 0064; “These parameters may be filled with values 504 from product objects 506 using filter 508 to generate work instruction 510, which may be a specific instance of process object 500.” Paragraph 0063; “Filter 508 may be used to identify data values from values 504 to fill parameters 502. In these examples, filter 508 may be created using Computer aided design application 314 and stored within product definitions 320 in FIG. 3. Filter 508 may be used by manufacturing application 316 in FIG. 3 to identify particular values and configurations from product definitions 320 in FIG. 3 or a product that has multiple options or configurations. Filter 508 may be used by manufacturing application 316 in FIG. 3 and may be used to select a particular product object from product objects 506 for a product that is to be manufactured.” Paragraph 0066; “For example, without limitation, the different advantageous embodiments may be applied to other products, such as, without limitation, a car, a spacecraft, a submarine, a ship, a building, a dam, a power plant, furniture, or any assemblies or subassemblies of these types of products.” Paragraph 0034)


Claims 5-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0069920 (Franzen) in view of U.S. Patent No. 6,725,184 (Gadh) and further in view of U.S. Patent Application Publication No. 2004/0098151 (Carlucci).


Claim 5:
The cited prior art describes the product manufacturing system of claim 1 further comprising: 
manufacturing equipment; and (Franzen: see the component and subassembly manufacturing 106 as illustrated in figure 1; “For example, components or subassemblies produced in component and subassembly manufacturing 106 in FIG. 1 may be fabricated or manufactured in a manner similar to components or subassemblies produced while aircraft 200 is in service 112 in FIG. 1. Also, one or more apparatus embodiments, method embodiments, or a combination thereof may be utilized during production stages, such as component and subassembly manufacturing 106 and system integration 108 in FIG. 1, for example, by substantially expediting the assembly of or reducing the cost of aircraft 200.” Paragraph 0033)

Franzen and Gadh do not explicitly describe controlling operation as described below.  However, Carlucci teaches the controlling operation as described below.  
a control system that is configured to control operation of the manufacturing equipment to manufacture the product based on the manufacturing product and process structure. (Carlucci: “The ultimate utility of an assembly 104 is the ability to manufacture a physical assembly. A manufacturing subsystem or module 112 can be used to receive manufacturing instructions generated by the system 100 as part of the process of generating the assembly 104. In some embodiments, the manufacturing subsystem 112 can be configured to automatically manufacture the physical assembly using the assembly 104 and manufacturing instructions relating to the assembly 104. A wide variety of automated tools can be incorporated into the manufacturing processes performed by the manufacturing subsystem 112. In some embodiments, a robot can be used to both create the assembly 104 in an electronic or other representative format, and then manufacture the physical assembly based on the generated representation.” Paragraph 0050; “The manufacturing subsystem 140 as described above, can be used to provide manufacturing instructions (which can also be referred to as assembly instructions) to physically manufacture the assembly 104. In some embodiments, the manufacturing subsystem 140 can automatically manufacture the physical assembly 104 without human intervention, by using the assembly 104 and the assembly instructions as inputs. Assembly instructions can be set to relate to individual component characteristics such as mating locations, component characteristics in the context of the mating component characteristics, group characteristics, or group characteristics in the context of the mating group characteristics.” Paragraph 0082; “The assembly subsystem 180 can be used to create the assembly 104 using the mating characteristics maintained by the mating subsystem 170. The assembly subsystem 180 may gather manufacturing instructions at the time that the assembly 104 is created in the system 100.” Paragraph 0084)
One of ordinary skill in the art would have recognized that applying the known technique of Franzen, namely, work instruction generation for manufacturing a product, and the known techniques of Gadh, namely, assembly/disassembly analysis for components, with the known techniques of Carlucci, namely, creating a representation of an assembly from a list of component parts, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Franzen to utilize various data sources to generate work instructions for manufacturing a product and the teachings of Gadh to utilize various techniques for analysis of assembly/disassembly for components with the teachings of Carlucci to utilize various parts and subassemblies to create a product would have been recognized by those of ordinary skill in the art as resulting in an improved product manufacturing system (i.e., generating product manufacturing instructions and controlling operation to manufacture the 

Claim 6:
The cited prior art describes the product manufacturing system of claim 1, 
wherein the product manager is configured to create instructions to assemble the parts using the manufacturing product and process structure; and (Franzen: “When manufacturing a particular instance of a product, a user operating manufacturing application 316 may generate shop order instance 328, which may be sent to shop order process 318 at work station 308. A user at work station 308 may operate shop order process 318 to view work instructions associated with shop order instance 328. In view of the work instructions, the user may perform work or may direct another person to perform work to assemble or produce the product that is subject to shop order instance 328.” Paragraph 0048; “Shop order instance 328 may be, for example, for a product for assembly with other components to complete another product. For example, the product may be a subassembly for an aircraft.” Paragraph 0049; “Still more particularly, the present disclosure relates to a computer implemented method, apparatus, and computer usable program code for generating instructions to assemble products.” Paragraph 0002)

Franzen and Gadh do not explicitly describe controlling operation as described below.  However, Carlucci teaches the controlling operation as described below.  
wherein a control system is configured to control manufacturing the product based upon the instructions. (Carlucci: “The ultimate utility of an assembly 104 is the ability to manufacture a physical assembly. A manufacturing subsystem or module 112 can be used to receive manufacturing instructions generated by the system 100 as part of the process of generating the assembly 104. In some embodiments, the manufacturing subsystem 112 can be configured to automatically manufacture the physical assembly using the assembly 104 and manufacturing instructions relating to the assembly 104. A wide variety of automated tools can be incorporated into the manufacturing processes performed by the manufacturing subsystem 112. In some embodiments, a robot can be used to both create the assembly 104 in an electronic or other representative format, and then manufacture the physical assembly based on the generated representation.” Paragraph 0050; “The manufacturing subsystem 140 as described above, can be used to provide manufacturing instructions (which can also be referred to as assembly instructions) to physically manufacture the assembly 104. In some embodiments, the manufacturing subsystem 140 can automatically manufacture the physical assembly 104 without human intervention, by using the assembly 104 and the assembly instructions as inputs. Assembly instructions can be set to relate to individual component characteristics such as mating locations, component characteristics in the context of the mating component characteristics, group characteristics, or group characteristics in the context of the mating group characteristics.” Paragraph 0082; “The assembly subsystem 180 can be used to create the assembly 104 using the mating characteristics maintained by the mating subsystem 170. The assembly subsystem 180 may gather manufacturing instructions at the time that the assembly 104 is created in the system 100.” Paragraph 0084)
Franzen, Gadh, and Carlucci are combinable for the same rationale as set forth above with respect to claim 5.

Claim 7:
The cited prior art describes the product manufacturing system of claim 6, wherein the instructions are in a form  configured to receive an input from an operator. (Franzen: “The product may be manufactured using the set of instructions (operation 1108), with the process terminating thereafter. In operation 1108, a user may read the instructions and perform the directions set out in the instructions to manufacture the product.” Paragraph 0090; “When manufacturing a particular instance of a product, a user operating manufacturing application 316 may generate shop order instance 328, which may be sent to shop order process 318 at work station 308. A user at work station 308 may operate shop order process 318 to view work instructions associated with shop order instance 328. In view of the work instructions, the user may perform work or may direct another person to perform work to assemble or produce the product that is subject to shop order instance 328.” Paragraph 0048; “Shop order instance 328 may be, for example, for a product for assembly with other components to complete another product. For example, the product may be a subassembly for an aircraft.” Paragraph 0049; “Still more particularly, the present disclosure relates to a computer implemented method, apparatus, and computer usable program code for generating instructions to assemble products.” Paragraph 0002)

Claim 8:
Franzen and Gadh do not explicitly describe controlling operation as described below.  However, Carlucci teaches the controlling operation as described below.  
The cited prior art describes the product manufacturing system of claim 6, wherein the instructions are program code run by the control system to control the manufacturing equipment to assemble the parts to form the product. (Carlucci: “The ultimate utility of an assembly 104 is the ability to manufacture a physical assembly. A manufacturing subsystem or module 112 can be used to receive manufacturing instructions generated by the system 100 as part of the process of generating the assembly 104. In some embodiments, the manufacturing subsystem 112 can be configured to automatically manufacture the physical assembly using the assembly 104 and manufacturing instructions relating to the assembly 104. A wide variety of automated tools can be incorporated into the manufacturing processes performed by the manufacturing subsystem 112. In some embodiments, a robot can be used to both create the assembly 104 in an electronic or other representative format, and then manufacture the physical assembly based on the generated representation.” Paragraph 0050; “The manufacturing subsystem 140 as described above, can be used to provide manufacturing instructions (which can also be referred to as assembly instructions) to physically manufacture the assembly 104. In some embodiments, the manufacturing subsystem 140 can automatically manufacture the physical assembly 104 without human intervention, by using the assembly 104 and the assembly instructions as inputs. Assembly instructions can be set to relate to individual component characteristics such as mating locations, component characteristics in the context of the mating component characteristics, group characteristics, or group characteristics in the context of the mating group characteristics.” Paragraph 0082; “The assembly subsystem 180 can be used to create the assembly 104 using the mating characteristics maintained by the mating subsystem 170. The assembly subsystem 180 may gather manufacturing instructions at the time that the assembly 104 is created in the system 100.” Paragraph 0084)
Franzen, Gadh, and Carlucci are combinable for the same rationale as set forth above with respect to claim 5.

Claim 16:
Franzen and Gadh does not explicitly describe controlling operation as described below.  However, Carlucci teaches the controlling operation as described below.  
The cited prior art describes the method of claim 14, wherein the instructions are program code run by a computer system controlling manufacturing equipment assembling the parts and forming the product. (Carlucci: “The ultimate utility of an assembly 104 is the ability to manufacture a physical assembly. A manufacturing subsystem or module 112 can be used to receive manufacturing instructions generated by the system 100 as part of the process of generating the assembly 104. In some embodiments, the manufacturing subsystem 112 can be configured to automatically manufacture the physical assembly using the assembly 104 and manufacturing instructions relating to the assembly 104. A wide variety of automated tools can be incorporated into the manufacturing processes performed by the manufacturing subsystem 112. In some embodiments, a robot can be used to both create the assembly 104 in an electronic or other representative format, and then manufacture the physical assembly based on the generated representation.” Paragraph 0050; “The manufacturing subsystem 140 as described above, can be used to provide manufacturing instructions (which can also be referred to as assembly instructions) to physically manufacture the assembly 104. In some embodiments, the manufacturing subsystem 140 can automatically manufacture the physical assembly 104 without human intervention, by using the assembly 104 and the assembly instructions as inputs. Assembly instructions can be set to relate to individual component characteristics such as mating locations, component characteristics in the context of the mating component characteristics, group characteristics, or group characteristics in the context of the mating group characteristics.” Paragraph 0082; “The assembly subsystem 180 can be used to create the assembly 104 using the mating characteristics maintained by the mating subsystem 170. The assembly subsystem 180 may gather manufacturing instructions at the time that the assembly 104 is created in the system 100.” Paragraph 0084)
Franzen, Gadh, and Carlucci are combinable for the same rationale as set forth above with respect to claim 5.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2006/0259172 (Trammell) describes manufacturing an engineered object using manufacturing specification, assembly specifications, and motion control files.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851. The examiner can normally be reached Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Christopher E. Everett/Primary Examiner, Art Unit 2116